Citation Nr: 0300301	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  97-06 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted 
to reopen the veteran's service connection claim for post-
operative residuals of thyroid cancer.  

2.  Whether new and material evidence has been submitted 
to reopen the veteran's service connection claim for post-
operative residuals of a left inguinal hernia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

This veteran had active service from July 1944 to November 
1945 and from July 1947 to October 1966.  

This matter comes to the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Waco, Texas Regional 
Office (RO).  

In the August 2002 supplemental statement of the case 
(SSOC), the RO reopened the veteran's service connection 
claim for post-operative residuals of thyroid cancer and 
denied the same on the merits.  However, regardless of 
what the RO has done in cases such as this, the Board is 
required by statute to review whether new and material 
evidence has been submitted to reopen a claim which has 
been previously adjudicated before it has jurisdiction to 
consider that claim.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b) (West 
1991); see also Suttmann v. Brown, 5 Vet. App. 127, 135 
(1993).  Accordingly, despite the RO's findings, the Board 
must initially determine if there is new and material 
evidence before proceeding to the merits of the claim.  


FINDINGS OF FACT

1,  All relevant evidence necessary for an equitable 
decision of the veteran's appeal has been obtained by the 
RO.  

2.  In a December 1988 rating decision, the RO denied 
service connection for post-operative residuals of thyroid 
cancer.  The veteran did not file an appeal.  
3.  Evidence added to the claim for service connection for 
post-operative residuals of thyroid cancer is not 
cumulative or redundant of evidence previously considered, 
bears directly and substantially upon the specific matter 
under consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the 
claim for service connection for residuals of thyroid 
cancer.

4.  Competent evidence has not been submitted to relate 
the veteran's current thyroid disorder to any incident in 
service, including exposure to radiation.  

5.  In November 1974, the Board found no new and material 
evidence to reopen the veteran's claim for service 
connection for post-operative residuals of a left inguinal 
hernia.  

6.  Evidence received since the November 1974 Board 
decision is either duplicative or cumulative of evidence 
previously of record or does not bear directly and 
substantially on the matter under consideration.


CONCLUSIONS OF LAW

1.  The December 1988 rating decision that denied service 
connection for post-operative residuals of thyroid cancer 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2002).  

2.  New and material evidence has been received since the 
December 1988 rating decision to reopen the veteran's 
claim for service connection for post-operative residuals 
of thyroid cancer.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2001).  

3.  In November 1974, the Board denied service connection 
for post-operative residuals of left inguinal hernia.  38 
U.S.C.A. § 7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1104 (2002).  

4.  No new and material evidence has been submitted since 
the decision by the Board in November 1974 regarding 
service connection for post-operative residuals of a left 
inguinal hernia.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2001).  

5.  Post-operative residuals of thyroid cancer were not 
incurred in service, aggravated by service or manifested 
to a degree of 10 percent within one year from service and 
may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters 

While this appeal was still being developed at the RO, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000 which emphasized VA's obligation to 
notify claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 1991 & Supp. 2002).  The law applies to all 
claims filed on or after the date of its enactment or, as 
in this case, filed before the date of enactment and not 
yet subject to a final decision as of that date because of 
an appeal filed which abated the finality of the decision 
appealed.  38 U.S.C.A. § 5107, Note (West Supp. 2002).  In 
addition, VA promulgated regulations that implement the 
statutory changes effected by the VCAA.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)) (2002).

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of 
the rating decision in August 1996, the statement the case 
(SOC) dated in August 1996, the letter regarding the VCAA 
in March 2001, and the supplemental statement of the case 
(SSOC) dated in August 2002, the RO provided the veteran 
with the applicable law and regulations and gave adequate 
notice as to the evidence needed to substantiate his 
claims.  In addition, the March 2001 letter explained the 
notice and duty to assist provisions of the VCAA, 
including the respective responsibilities of the parties 
to secure evidence, and asked the veteran to submit or 
authorize VA to obtain outstanding evidence relevant to 
the appeal.  Thus, the Board is satisfied that the RO has 
provided all notice as required by the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the RO has secured VA 
and private outpatient treatment records, service medical 
records, and results from clinical tests.  The veteran has 
not authorized VA to obtain any additional evidence.  The 
Board finds that the duty to assist the veteran with the 
development of his claim is satisfied.  38 U.S.C.A. § 
5103A (West Supp. 2002).  

The Board notes that the VCAA specifically provided that 
nothing in amended section 5103A, pertaining to the duty 
to assist claimants, shall be construed to require VA to 
reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  
38 U.S.C.A. § 5103A(f) (West Supp. 2002).  Regulations 
adopted by VA implementing the VCAA include changes to the 
standard for determining new and material evidence and 
provide for limited assistance to claimants seeking to 
reopen previously denied claims.  VA's authority to 
provide such additional assistance is provided by 38 
U.S.C.A. § 5103A(g) (West Supp. 2002), which stated that 
nothing in section 5103A precludes VA from providing such 
other assistance as the Secretary considers appropriate.  
However, the amendments to 38 C.F.R. § 3.156(a), defining 
new and material evidence, are effective only for claims 
received on or after August 29, 2001.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  In this case, the 
veteran's claim was filed prior to August 29, 2001, and 
therefore, these changes are not applicable in the present 
case.

In any event, the Board notes that, in this case, the RO 
requested radiation exposure records, if any, asked the 
veteran to provide any outstanding service medical 
records, VA treatment records. and any pertinent medical 
opinions as well as private medical records as identified 
and authorized by the veteran.  He has not authorized VA 
to secure any additional private records or identified any 
relevant VA records that need to be obtained.  Therefore, 
there is no indication that the Board's present review of 
the claims, to include consideration of the VCAA and its 
implementing regulations in the first instance, will 
result in any prejudice to the veteran.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Analysis

The veteran claims that he is entitled to service 
connection for post-operative residuals of thyroid cancer 
and for post-operative residuals of a left inguinal 
hernia.  He alleges specifically that he has submitted new 
and material evidence in support of his claims that bears 
directly and substantially on the merits of his service 
connection claims.  The Board addresses these matters 
separately below.  

New and material evidence: post-operative residuals of 
thyroid cancer

The RO denied service connection for post-operative 
residuals of thyroid cancer in a December 1988 rating 
decision.  The veteran never filed a notice of 
disagreement to the denial of his service connection 
claim.  Therefore, the December 1988 rating decision is 
considered final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 
3.160(d), 20.200, 20.302, 20.1103.  

The veteran attempted to reopen his service connection 
claim for post-operative residuals of thyroid cancer in 
January 1996.  In an August 1996 rating decision, the RO 
denied that new and material evidence had been submitted 
to reopen his claim.  The veteran timely appealed that 
decision.  In an August 1996 SOC, the RO denied that new 
and material evidence had been submitted to reopen the 
veteran's service connection claim.  In an August 2002 
SSOC, the RO reopened the veteran's claim for service 
connection for post-operative residuals of thyroid cancer 
based on the veteran's testimony during his June 2002 
personal hearing and thereafter, denied the claim on the 
merits.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108; see also Hodge v. West, 155 F.3d 1356, 
1362 (Fed. Cir. 1998).  According to VA regulation, "new 
and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  This definition "emphasizes 
the importance of the complete record for evaluation of 
the veteran's claim."  Hodge, 155 F.3d at 1363.  In 
determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216, 220 (1994) ("Justus does not 
require the Secretary to consider the patently incredible 
to be credible").

In this case, in the December 1988 rating decision, the RO 
denied service connection for post-operative residuals of 
thyroid cancer because the evidence did not establish that 
the veteran's post-service thyroid cancer developed 
coincidentally with his period of service.  Evidence 
considered at the time of that rating decision included 
the veteran's service medical records which were negative 
for any thyroid disorder or any related disorder, and 
there was no medical evidence within one year of 
separation from service of any thyroid disorder.  
Retirement examination dated in May 1966 indicated that on 
clinical evaluation, the veteran's endocrine system was 
normal.  Records also considered by the RO included 
private clinical reports indicative of thyroid surgery in 
October 1973.  None of the records associated with the 
veteran's claims folder at the time suggested or tended to 
suggest that any post-service thyroid cancer or related 
disorder was connected in any way to the veteran's period 
of service.  

Evidence received since the December 1988 rating decision 
consists of a VA report from a thyroid uptake and scan 
study in February 1990 and a body scan in September 1990, 
in which it is noted that no new areas of abnormal 
activity were identified; VA outpatient treatment records 
extending from November 1994 to September 1998; personal 
statements; and a hearing transcript from a hearing 
conducted in June 2002.  

Upon a review of the claims folder, the Board finds that 
there is new and material evidence submitted so as to 
permit a reopening of the veteran's service connection 
claim for post-operative residuals of thyroid cancer.  The 
veteran has claimed an etiological theory for his thyroid 
cancer, i.e., exposure to radiation, which he did not 
claim in 1988, and, presuming the credibility of his 
statements for the purpose of reopening, his statements 
and testimony, received since the last and final 
disallowance in the December 1988 rating decision are new 
to the record and significant and bear directly and 
substantially on the matter under consideration.  See 
Ashford v. Brown, 10 Vet. App. 120, 123-24 (1997); Bielby 
v. Brown, 7 Vet. App. 260, 264-65 (1994).  Thus, the 
evidence must be considered to fairly decide the merits of 
the claims.  To this extent, the appeal is allowed.  
Before addressing the matter on its merits, the Board next 
addresses whether new and material evidence has been 
submitted to permit a reopening of the veteran's service 
connection claim for post-operative residuals of left 
inguinal hernia.  

New and material evidence: post-operative residuals of 
left inguinal hernia

The RO denied the veteran's service connection claim for 
post-operative residuals of a left inguinal hernia in a 
rating decision dated in March 1967, and confirmed that 
denial in April 1973.  In November 1974, the Board 
confirmed the prior denials for service connection.  In 
the initial rating decision, the RO denied the veteran's 
claim for a lack of evidence of any residual disability.  
In the April 1973 rating decision, the RO noted the 
presence of post-operative residuals of a left inguinal 
hernia, but denied the claim for a lack of clinical data 
to support that the veteran's post-service disability 
related in any way to his period of service.  

In the November 1974 Board decision, the Board considered 
the veteran's service medical records, including induction 
and discharge examinations that were negative for findings 
of a left inguinal hernia.  The Board also considered the 
VA examination in December 1966, which revealed no 
abnormality as to the left side; no hernia was diagnosed.  
The Board further considered the veteran's hospitalization 
in February 1973 for treatment of the veteran's service-
connected right hernia, at which time a small left 
inguinal hernia was found.  There was no causal 
relationship indicated between the development of the left 
hernia as a consequence of the veteran's service-connected 
right hernia repair.  Lastly, the Board considered 
subsequent VA outpatient records extending from 1973 to 
1974 related to treatment for a recurring left inguinal 
hernia, none of which related the development of a left 
inguinal hernia to the veteran's right sided hernia or to 
service in any other way.  

Evidence received since the November 1974 Board decision 
consists of 1990 Army Hospital records, VA outpatient 
records extending from November 1994 to August 1995, and 
from February 1996 to September 1998, VA x-ray studies and 
examinations in November and December 2000, and personal 
statements and hearing transcript from the June 2002 
hearing.  

On a review of the record since the Board decision in 
November 1974, the Board notes that new and material 
evidence sufficient to reopen the veteran's service 
connection claim for post-operative residuals of a left 
inguinal hernia has not been submitted.  Essentially, 
evidence associated with the claims folder since the 1974 
decision is either duplicative of previously considered 
evidence, not related to the claim, or is cumulative of 
prior evidence.  In this sense, the evidence received 
subsequent to the November 1974 Board decision is not new 
and material for the purposes of reopening the veteran's 
service connection claim.  38 C.F.R. § 3.156(a).  The 
Board points out that duplicate evidence by definition is 
not new and material.  

Similarly, the veteran's statements, including his hearing 
transcript from the June 2002 hearing all offer the same 
assertions, that is, that his left inguinal hernia is 
related to his service-connected right-sided hernia, and 
as such, should be afforded service connection.  He 
maintains that his left-sided hernia was overlooked in 
service and that his post-service post-operative hernia 
residuals warrant service connection.  However, such 
assertions were previously of record and considered and 
rejected by the Board in its November 1974 decision.  
Therefore, the veteran's statements are merely cumulative 
of evidence already of record and are thus not new and 
material.  Overall, the evidence submitted post-1974 Board 
decision does not bear significantly on whether the 
veteran's left inguinal hernia is related to service, 
whether on a direct basis or secondary to his service-
connected right hernia disorder.  

In conclusion, the Board finds that evidence received 
since the November 1974 Board decision is not new and 
material within the meaning of 38 C.F.R. § 3.156(a).  
Accordingly, the veteran's claim is not reopened. 38 
U.S.C.A. § 5108. The appeal is denied.

Service connection for post-operative residuals of thyroid 
cancer 

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident 
with military service, or if pre-existing such service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  In the alternative, service connection may be 
established by a continuity of symptomatology between a 
current disorder and service.  38 C.F.R. § 3.303(b).  Lay 
observations of symptomatology are pertinent to the 
development of a claim of service connection if 
corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).  

In this case, the veteran claims that he was exposed to 
radiation in service and that as a result, he developed 
thyroid cancer.  He has stated specifically that while 
stationed in Okinawa, he worked on the floor of a building 
located just below the United States Marine Corps medical 
examining facility.  The veteran believed that x-ray 
equipment was located in that medical facility and that he 
may have been exposed to some of that radiation through 
the floorboards of the area where he was working at the 
time.  The veteran also alleged that he was working in an 
area where there was a large IBM calculating machine and 
was warned not to stand near the equipment.  The veteran 
also contended that he worked near a microwave transmitter 
at one point, and that all told, he believed that his 
exposure to radiation caused him to develop thyroid 
cancer.  During his personal hearing, the veteran 
testified that during service he developed a lump in his 
throat that he believed was the onset of his later-
developed thyroid cancer.  Also, the veteran indicated 
that his wife developed a thyroid problem while they were 
in Japan during his period of active duty.  

Service connection based on exposure to radiation can be 
awarded on three different legal bases.  First, there are 
15 types of cancers which are presumptively service 
connected under 38 U.S.C.A. § 1112 (c); 38 C.F.R. § 3.309 
(d).  The Board notes that legal authority, 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d), provides a presumption 
of service connection for certain diseases, including 
thyroid cancer, in the case of a radiation-exposed 
veteran, meaning one who was involved in a listed 
radiation risk activity in service.  However, while the 
veteran's particular disorder is one of the enumerated 
cancers subject to service connection on a presumptive 
basis, the evidence of record supports that the veteran in 
this case was not involved in one of the specified 
radiation risk activities.  

Specifically, § 3.309 cannot be considered under the facts 
of this case because as noted above, the veteran's claimed 
exposure to radiation is not recognized as one of the 
radiation risk activities which includes: on-site 
participation in a test involving atmospheric detonation 
of a nuclear device; the occupation of Hiroshima or 
Nagasaki, Japan, by United Stated Forces during the period 
beginning on August 6, 1945 and ending on July 1, 1946; or 
internment as a prisoner-of-war (POW) in Japan during 
World War II which resulted in an opportunity for exposure 
to ionizing radiation comparable to that of the United 
States Occupation Forces in Hiroshima or Nagasaki during 
the period beginning in August 6, 1945 and ending on July 
1, 1946.  

The Board notes that 38 C.F.R. § 3.311 provides procedures 
for adjudicating service connection claims based on 
exposure to ionizing radiation, although the regulation 
does not provide a presumption of service connection.  
Ramey v. Gober, 120 F.3d 1239 (Fed.Cir. 1997).  Radiation 
claims considered under § 3.311 may include radiation-risk 
activities as stated under § 3.309 as well as occupational 
exposure to ionizing radiation during active duty.  
However, in this veteran's case, there are no pertinent 
records, notations or indications otherwise contained 
within the veteran's service medical records that suggest 
any radiation dose in service.  All service medical 
records in this regard are negative.  Additionally, the 
veteran's description of his radiation exposure in service 
is limited in its details and development efforts by the 
RO have not produced any evidence of such exposure.  In 
February 1998, the National Personnel Records Center 
(NPRC) verified that DD Form 1141, Record of Exposure to 
Ionizing Radiation, was not a matter of record.  In a 
Report of Contact dated in March 2001, it is noted that 
there is no further pertinent evidence in support of the 
veteran's claim.  

Thus, in light of the above and the prevailing law and 
regulations, the Board notes that service connection for 
post-operative residuals of thyroid cancer is not 
warranted based on exposure to ionizing radiation.  
38 C.F.R. § 3.309.  Essentially, requests were made in an 
effort to substantiate any possible exposure to radiation 
during the veteran's period of service.  It is clear that 
he was not involved in radiation-risk activities, and 
according to NPRC, as noted above, there are no records to 
support exposure to radiation at any level during service.  
There is no DD Form 1141 of record, the service medical 
records are silent for any pertinent information, and 
there are no other records that contain information or 
documentation pertaining to the veteran's radiation dose 
in service.  

Therefore, in view of the evidence above, the Board 
concludes that the veteran's claim for service connection 
for post-operative residuals of thyroid cancer based on 
exposure to radiation necessarily fails.  As noted herein, 
the Board has determined that the evidence affirmatively 
establishes that the veteran was not exposed to ionizing 
radiation in service.  Accordingly, further development 
under 38 C.F.R. § 3.311 is not warranted, and the 
veteran's claim must be denied on this basis.  
Moreover, the veteran's service connection claim on a 
direct basis is denied as well.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  There is nothing to relate the veteran's 
post-service development of thyroid cancer and post-
operative residuals to his period of service.  The 
veteran's thyroid cancer developed in 1973, at least seven 
years after his second period of service.  There are no 
records prior to that time suggestive of thyroid-related 
disorder and no clinical opinions that suggest or tend to 
suggest that the veteran's thyroid problems developed as a 
result of his period of active service.  Thus, in this 
sense, the veteran's service connection claim on a direct 
basis is also denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

Moreover, the Board notes that the veteran has not 
contended that he has any expertise in the subject of 
ionizing radiation or has medical expertise at any level.  
Furthermore, he has neither provided any evidence to 
substantiate his contention that he was exposed to 
ionizing radiation in service nor identified any such 
evidence which could be obtained.  In fact, development 
efforts have proven to the contrary, that is, that there 
are no records of exposure to radiation in service.  
Additionally, he has not provided any evidence of clinical 
expertise, training, or qualifications so as to render any 
of his statements medically competent.  In this regard, 
the Board would point out that a lay person, untrained in 
the field of medical diagnostics, is incompetent to offer 
an opinion which requires specialized medical knowledge, 
as in this case.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Therefore, the evidence of record preponderates against an 
award of service connection for post-operative residuals 
of thyroid cancer.  The veteran's service connection claim 
for post-operative residuals of thyroid cancer is denied.  





	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having been submitted as to 
service connection for post-operative residuals of thyroid 
cancer, the claim is reopened; to this extent, the appeal 
is granted.

New and material evidence not having been submitted to 
reopen the veteran's claim for post-operative residuals of 
a left inguinal hernia, the veteran's claim is denied.  

Service connection for post-operative residuals of thyroid 
cancer is denied.  



		
	KATHLEEN K. GALLAGHER 
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

